Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guard portion” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “guard portions,” but this term is not defined in the specification, and are not labeled in the drawings.  It is unclear if applicant intends that the entire via in this location is a guard portion (i.e. conductive lines and parts thereof 107, 109, 115) or only certain portions (possibly guard ring 115, which is not shown to form a ring).  It is further unclear if applicant intends that only the thickened portions of the via are the guard portions, so that multiple guard portions are present on each 
	The meaning of every term used in a claim should be apparent from the prior art or from the
specification and drawings at the time the application is filed. Claim language may not be “ambiguous,
vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for “guard portions,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.
	For the purposes of examination and to further compact prosecution, the term “guard portions” will be interpreted as “conductive lines.” 
	Claims 2 and 4-14 depend from claim 1 and are rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1).
Regarding claim 1, Hu discloses a semiconductor device (semiconductor structure 10, annotated fig 3D), comprising: a first semiconductor structure (semiconductor substrate 110 and first interconnect structure 120): and a first connecting structure (zone between bonding interface IF and the bottom of the first passivation layer PS1; see annotated fig. 3D) comprising a first connecting insulating layer (surface dielectric layer BD1 and passivation layer PS1) positioned on the first semiconductor structure (110 and 120), a plurality of first connecting contacts (bonding connectors BC2-BC4) positioned in the first connecting insulating layer (BC2-BC4 are in BD1 and PS1), and a plurality of first supporting contacts (bonding connectors BC0-BC1) positioned in the first connecting insulating layer (BC0-1 are in BD1): wherein a top surface of the first connecting insulating layer (top surface of BD1), top surfaces of the plurality of first connecting contacts(BC2-4), and top surfaces of the plurality of first supporting contacts (BC0-1) are substantially coplanar (coplanar along the bonding interface IF line): wherein bottom surfaces of the plurality of first connecting contacts (bottom surface of BC2) contact a top surface of the first semiconductor structure (top surface of 120) and bottom surfaces of plurality of first supporting contacts (bottom surfaces of BC0-1) are embedded in the first connecting insulating layer (BD1); wherein the first semiconductor structure comprises a first substrate (substrate 110) positioned below the first connecting structure and a first interconnection structure (interconnection structure 120, annotated fig 3D) positioned between the first substrate and the first connecting structure, wherein the 
Hu does not disclose a plurality of first guard portions penetrating the first insulating layer.
However, extra conductive structures are often placed in and around the perimeter of a semiconductor package to prevent peeling of films in multilevel interconnections.  For example, Koike discloses a plurality of first guard portions (guard rings 55’, figs 10-13) penetrating a first insulating layer (dielectric film 65, 69, 73).  The guard portions of Koike could likewise be formed on both sides of the multilayer interconnections (plurality of interconnecting layers within 120, Hu para 0016).  This would result in the claimed limitation.  In the combination, the multilevel interconnections of Hu would continue to transmit signal between layers, while the guard rings of Koike would continue to pin the layers together and provide reinforcement against dicing damage, as taught by Koike at e.g. para 0036.  Because the guard rings of Koike are formed by the same methods used to make the interconnects (para 0024, Koike, method figs 1-7) and are particularly useful where low-K dielectrics are used for the insulation (para 0024, Koike) and because Hu may form the multilevel interconnect in a low-k dielectric (para 0014, Hu), it would have been obvious for a person having ordinary skill in the art to include guard portions alongside the multilevel interconnect of Hu.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 2, Hu further discloses that the plurality of first connecting contacts (BC2-4) have a length greater than a length of the plurality of first supporting contacts (BC0-1).


    PNG
    media_image1.png
    662
    919
    media_image1.png
    Greyscale

Regarding claim 5, Hu further discloses a second semiconductor structure (210 and 220 and BD2 region, fig. 3D) positioned on the first connecting structure (BD1 and PS1, fig. 3D), wherein the top surfaces of the plurality of first connecting contacts (top surfaces of BC2-BC4) contact a bottom surface (at IF) of the second semiconductor structure.

	Regarding claim 7, Hu discloses wherein the second interconnection structure (zone of 220 to IF, fig. 3D) comprises a plurality of guard portions (thickened bases of BE1-BE4) positioned in the second insulating layer (BD2), wherein bottom surfaces of the plurality of guard portions contact the top surfaces of the plurality of first supporting contacts (bottom surface of thickened portion of BE1 of BE1-4 contacts BC1 of BC0-1; note that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).   
	Regarding claim 8, Hu discloses a plurality of first liners (diffusion barrier layers, not shown, para 0024) positioned on sidewalls of the plurality of first connecting contacts and the bottom surfaces of the plurality of first connecting contacts (covering sidewalls and bottoms of the trenches TR0, TR1, TR2, TR3, and TR4, para 0024, fig. 1C).

	Regarding claim 13, Hu discloses the semiconductor device (10, third annotated fig. 3D) of claim 2, further comprising a second connecting structure (second connecting structure, third annotated fig. 3D) positioned on the first connecting structure and a second semiconductor structure (second 
Regarding claim 14, Hu discloses the semiconductor device of claim 2, wherein a cross-sectional profile of sidewalls of the plurality of first connecting contacts (BC2-4) is slanted (sidewalls tapered, Hu para 0025).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1) and further in view of Lur (US 5413962 A.)
Regarding claim 9, while the combination of Hu and Koike discloses the other features of claim 7, it does not disclose a first porous layer positioned between the first connecting insulating layer and the second insulating layer, between the first connecting insulating layer and the plurality of first connecting contacts, and between the first connecting insulating layer and the plurality of first supporting contacts, wherein a porosity of the first porous layer is between about 25% and about 100%.
	However, in the same field of art, Lur discloses replacing part of an inter-level dielectric material in an interconnect with air, in order to reduce parasitic capacitance, provide better step coverage in interconnecting layers, and improved circuit performance (Lur, abstract.)   The top portion of the first connecting insulating layer (BD1) of Hu could be replaced by air, and the inter-level elements coated with a thin envelope oxide layer (42, fig. 11, col 4 ln 23-27) as taught by Lur.  This combination would arrive at the claimed limitation of a first porous layer (air) positioned between the first connecting 
	In the combination, the air layer of Lur would provide reduced parasitic capacitance, better step coverage in interconnecting layers, and improved circuit performance, as taught by Lur at e.g. col 1 ln 50-65, while the remaining portion of dielectric layer BD1 of Hu would continue to stabilize the intervening structures.    
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 10, the combination of Hu and Lur of claim 9 discloses a plurality of first liners (envelope oxide layers 42, Lur fig. 11) positioned between the first porous layer (air layer 85, Lur fig 11) and the plurality of first connecting contacts (BC2-4) and between the first porous layer and the first supporting contacts (BC0-1).
Regarding claim 11, Hu further discloses a through substrate via (TSV 230, fig. 3D) positioned in the second substrate (210).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2021/0057309) in view of Koike (US 20050067722 A1) and further in view of Cronin (US 6143640 A.)

Hu does not expressly disclose that the middle insulating layer (BD1) can be applied as two layers, a middle and a top insulating layer.  However, separating insulating layers is a common feature of interconnects in order to control the depths of via etching, as taught for example by Cronin, which discloses a first bottom insulating layer (nitride etch stop layer 42, fig. 15) a first middle insulating layer (polyimide insulator layer 44) positioned on the first bottom insulating layer (42), and a first top insulating layer (nitride etch stop layer 46) positioned on the first middle insulating layer (44) wherein the plurality of first connecting contacts (conductive copper 60 deposited in through-via regions 27 and 54) penetrate the first bottom insulating layer, the first middle insulating layer, and the first top insulating layer, and the plurality of first supporting contacts are positioned in the first top insulating layer (conductive copper 60 penetrates the first top insulating layer 46 and therefore is positioned in the first top insulating layer.)  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of modifying the middle insulating layer BD1 of Hu to apply  insulating materials in two layers, as taught by Cronin.  This layered application of insulating layers would provide etch stops and control the depths to which vias are etched, as taught by Cronin at e.g. col 6 ln 53 to col 7 ln 2.  In the combination, the layered insulation of Cronin would continue to reduce the parasitic capacitance at the connecting contacts, while the connecting contacts of Hu would continue to function to connect the tiers and transmit signal therebetween.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the 




Response to Arguments
Regarding the 102 rejection:
	Applicant states that the Hu reference does not show the guard portions (page 2, Remarks of 10/25/2021) because none of the interconnecting layers is a dummy guide portion to improve the mechanical strength of the first dielectric layer 124, and none of the interconnecting layers penetrates the first dielectric layer 124 (page 3, Remarks).
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dummy guide portions, structures for the purpose of improving mechanical strength, a lack of conductive lines, conductive pads, etc) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, regarding the function that Hu’s interconnect structures perform, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Because the terms “guard portions” and “penetrate” are not 
Nevertheless, based on Examiner’s best interpretation of the term “guard portions,” the rejection has been withdrawn.  However, a new grounds of rejection is made in view of Hu in view of Koike.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090152674 A1 of Uchida discloses additional conformations of guard portions 108, including a top view.
US 20100006984 A1 of Watanabe et al discloses additional conformations of guard portions 22A, fig 2
	US 20040150070 A1 of Okada discloses additional conformations of guard portions 21, 22, 23, e.g. fig 2

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Eva

Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817